Citation Nr: 1442870	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  05-15 237	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date prior to December 23, 2003, for the award of service connection for posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel





INTRODUCTION

The Veteran had active military service from December 1966 to December 1969 and from September 1970 to September 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In April 2013, the Board denied the Veteran's claim for an earlier effective date for the award of service connection for PTSD.  The Veteran appealed the Board decision to the United States Court of Appeal for Veterans Claims (Court) which, in March 2014 order, granted a Joint Motion for Remand, vacating the April 2013 Board decision and remanding the appeal to the Board for further consideration.  

The Veteran's attorney notified the Board in June 2014 that the Veteran had died during the pendency of the appeal.  The Board, therefore, is dismissing the appeal below.  Also in June 2014, the Veteran's widow submitted a statement requesting she be substituted as the appellant in the Veteran's pending appeal.  However, the Board does not have jurisdiction to make determinations regarding substitution in the first instance.  Rather, such a determination must be made by the agency of original jurisdiction (AOJ). 

Accordingly, a claim for substitution and/or accrued benefits by the Veteran's widow is REFERRED to the AOJ for appropriate action.


FINDING OF FACT

In June 2014, the Board was notified by the Veteran's attorney that the appellant died in June 2014, which was confirmed by receipt of the Veteran's death certificate.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  

As noted above, the Veteran's widow has filed such a request for substitution, albeit with the Board.  As such, the matter of substitution has been referred to the RO.

ORDER

The appeal is dismissed.




		
K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


